Citation Nr: 0429370	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 20, 2002, for 
a grant of service connection for infiltrating squamous cell 
carcinoma of the tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B.L., A.F., and R.S. 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from July 1979 to July 
1982.

This appeal arises from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California.  In June 2004 the veteran presented 
testimony before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Evidence pertinent to the issue on appeal was received by VA 
in July and August 2004.  The veteran has waived initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  In July 1999 the RO denied the veteran's claim of 
entitlement to service connection for a tongue disability.

2.  The veteran's application to reopen the claim of 
entitlement to service connection for a tongue disability was 
received on February 18, 2002.

3.  The RO, in an April 2003 rating decision, granted service 
connection for carcinoma of the tongue, and assigned a 100 
percent disability evaluation, effective June 20, 2002, 
based, in part, on a diagnosis of tongue cancer contained in 
a VA medical record of June 2002.

4.  The VA was not in receipt or possession of any evidence 
or document dated prior to February 18, 2002 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on a tongue disability.


CONCLUSION OF LAW

The criteria for an effective date of February 18, 2002, for 
the award of service connection for a tongue disability, have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b).

The December 2003 statement of the case apprised the 
appellant of the reasons and bases for the VA decision, as 
well as the applicable law-including informing the appellant 
of the information and evidence he needed to submit to 
substantiate his claim, as well as VA's development 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Based on the foregoing, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
and that no further action is necessary.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the claimant.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any application for a benefit 
that is received after final disallowance of an earlier claim 
will be considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation, based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  The effective date of a grant 
of service connection based on new and material evidence 
received after final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

The veteran was initially denied service connection for a 
tongue disability in January 1999.  Service connection for a 
tongue disability (infiltrating squamous cell carcinoma of 
the tongue) was established by an RO rating decision dated in 
April 2003, effective from June 20, 2002, the date the 
veteran's tongue cancer was first diagnosed.

On February 18, 2002, the RO received the veteran's request 
to reopen his claim for entitlement to service connection for 
a tongue disability (characterized at that time by the 
veteran as a "white spot which is spreading").  VA was not 
in receipt or possession of any evidence between July 1999, 
the date of the final RO decision, and February 18, 2002, the 
date of the reopened claim, that can reasonably be construed 
as a formal or informal claim of entitlement to VA benefits 
based on a tongue disability.

The Board acknowledges that in some circumstances a medical 
report may serve as an informal claim and that, in this case, 
VA medical records (for example, in August 2000) reflected 
that the veteran had a tongue disability prior to the date of 
his February 2002 claim.  The August 2000 VA record, however, 
may not serve as an informal claim to reopen because the 
veteran had not previously had a formal claim for 
compensation (for a tongue disability) allowed, nor had a 
formal claim for compensation been disallowed for the reason 
that the service-connected disability was not compensable in 
degree.  Therefore, the provisions of 38 C.F.R. § 3.157(b) do 
not apply in this case.

The RO has set June 20, 2002, the date that cancer of the 
tongue was first diagnosed, as the effective date for the 
grant of service connection in this case.  The Board 
observes, however, that as the claim in February 2002 was 
essentially a claim relating to a tongue disability (as 
opposed to a specific disability, i.e., tongue cancer), the 
rule governing this case requires that VA set the effective 
date at either the date of receipt of the claim or the date 
entitlement arose, whichever is later.

Viewing the claim in the most favorable light to the veteran 
(i.e., considering the claim to be a claim of entitlement to 
service connection for a tongue disorder), the Board finds 
that as evidence of a tongue disorder was present prior to 
the date of the veteran's claim, the date of February 18, 
2002, the date of the receipt of the veteran's application to 
reopen this claim, is the appropriate effective date for the 
grant of service connection in this case.  The February 18, 
2002 date is correct because the date of receipt of the 
claim, February 18, 2002, was later than the date entitlement 
arose, i.e., a date prior to February 2002 that reflected a 
tongue disability.

In reviewing this matter, the Board acknowledges that it is 
possible to view this case as a new claim for service 
connection for tongue cancer.  Whether the claim, however, is 
considered an original claim or a reopened claim, it does not 
make any difference in the assignment of the effective date 
in this case.  If the February 18, 2002 claim is considered 
an original claim, it was filed more than one year following 
the veteran's separation from service in 1982.  As such, 
since it was filed more than one year following the veteran's 
separation from service, the earliest possible effective date 
would be the date the claim was received, or February 18, 
2002.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
In addition, to the extent that the February 2002 claim may 
be considered an original claim, the Board notes that 
38 C.F.R. § 3.157 is not for application in connection with 
an initial compensation claim for a disability.  Therefore, 
even assuming that the veteran's tongue cancer was first 
diagnosed in August 2000, the VA medical record dated in 
August 2000 cannot serve as an informal claim for service 
connection for tongue cancer.  Crawford v. Brown, 5 Vet. App. 
33 (1993).

In sum, under either analysis, the earliest effective date 
for the grant of service connection for a tongue disability 
(tongue cancer) is February 18, 2002.


ORDER

An effective date of February 18, 2002, for the grant of 
service connection for infiltrating squamous cell carcinoma 
of the tongue, is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



